DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the specification: 110 (It appears that numeral 100 in Figure 1 should be changed to 110) and numeral 13 in Figures 5B and 5C.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification: 100 in Figure 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-16 are objected to because of the following informalities:
Claim 1, line 1, recites “Coaxial gear mechanism” which is grammatically incorrect and should be changed to --A coaxial gear mechanism--.
Claim 1, line 1, recites “comprising” which is grammatically incorrect and should be changed to --comprising:--.
Claim 1, line 8, recites “they which should be amended to --the teeth--to make it clear exactly what structure is being referred to.
Claims 2-15, line 1, recites “Coaxial gear mechanism” which is grammatically incorrect and should be changed to --The coaxial gear mechanism--.
Claim 2, lines 2-4, recites “it” and “its” which should be amended to disclose the exact structural element that the Applicant is referring to.  The word “it” should not be used in claims because it can introduce ambiguity as to what exact structure is being referred to.
Claim 15, line 2, recites “a abutment” which is grammatically incorrect and should be changed to --an abutment--.
Claim 16, line 1, recites “a coaxial gear mechanism” which should be changed to --the coaxial gear mechanism-- because the claim is referring to the coaxial gear mechanism already claimed in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial drive" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the output rolling bodies" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Are the output rolling bodies a part of the output bearing from lines 2-3?
Claim 9 recites the limitation "the internal diameter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the internal diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the displacement nut" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  A displacement nut is claimed in claim 14, but claim 15 does not depend from claim 14.
Claim 16 recites the limitation "the thickness" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt et al. (US 2021/0131545 A1) discloses a coaxial transmission that is comprised of a housing, bearings, axially oriented teeth, guides, and a teeth holding structure that is similar to structure shown in the current invention.
Schmidt et al. (US 2022/0107002 A1) discloses a coaxial gear mechanism that is comprised of a housing, a toothing system, a tooth carrier, a cam disc, at least one bearing, and a setting element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656